IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Ming Wei,                               :
                         Petitioner     :
                                        :
               v.                       :
                                        :
State Civil Service Commission          :
(Department of Health),                 :
                        Respondent      :         No. 263 C.D. 2015


                                      ORDER


            NOW, October 30, 2015, having considered petitioner’s application for

reconsideration and respondent’s response in opposition thereto, the application is

denied.



                                            _____________________________
                                            DAN PELLEGRINI,
                                            President Judge